Bell, Chief Judge.
In granting judgment for defendant the trial court failed to comply with the mandatory requirements of CPA § 52 (a) (Code Ann. § 81A-152 (a)) by not making findings of fact and conclusions of law. Accordingly, this case is remanded to the trial court with direction that the trial court vacate the judgment, prepare or cause to be prepared appropriate findings of fact and conclusions of law and enter a new judgment. Spivey v. Mayson, 124 Ga. App. 775 (186 SE2d 154).

Appeal remanded with direction.

Clark and Stolz, JJ., concur.